DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 10, 11, 12, 15, 17, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washisu (U.S. Pub. No. 20100074605).
	Regarding claim 1, Washisu discloses:
A method for optically stabilizing an image obtained using a camera unit, comprising the following steps:
using a lens to obtain optical image information corresponding to an image (correction lens 95a that light/image passes through along the optical axis 91, par. 8, 12, 14, 43, 44, 244, and Figs. 1A, 1B, 10A, and 10B);
providing the optical image information to an image sensor (light/image passes through the correction lens 95a along the optical axis 91 to the image pickup element 94, par. 8, 12, 14, 43, 44, 244, and Figs. 1A, 1B, 10A, and 10B);
generating a rotation signal related to rotational movement of the camera unit using a first motion sensor capable of providing a signal related to rotation when the camera unit is rotated (shake angular velocity signal from the angular velocity meter 96p, of lens 90 attached to camera body 93, is input to an amplifier 12, respectively, par. 14, 17, 43, 44, 48-50, and Fig. 1B and 2);
generating a translation signal related to translational movement of the camera unit using a second motion sensor capable of providing a signal related to translation when the camera unit undergoes translational 
modifying the translation signal using the rotation signal to generate a corrected translation signal, wherein the corrected translation signal compensates for movement of the lens which is different from movement of the second motion sensor (acceleration gravity corrector 21p, where the amplified acceleration signal input from amplifier 20p is used to calculate the difference from the signal from the accelerometer 11p which is changed in association with a gravitational variation obtained by the gravitational effect calculator 24p to remove an output error in the accelerometer 11p due to the gravity and thus the difference calculated is different from the acceleration signal, and where gravitational effect calculator 24p calculates a variation in the gravity acting on the accelerometer 11p based on a change in the input shake angle signal and where the shake angle signal is from the angular velocity integrator 13p where angular velocity integrator 13p performs single integration on a shake angular velocity signal input from the amplifier 12p to convert it into a shake angle, par. 52, 115, 116 and 120, and Fig. 2); and
applying the corrected translation signal as input to control an actuator capable of adjusting a position of the lens with respect to the image sensor, based on rotation and translation experienced by the camera unit (shake acceleration signal after removal of the error 
Washisu is silent with regards to the image pickup element converting the optical image information into electrical image information.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a CMOS or CCD image sensor as an image pickup element that converts received optical image information into electrical image information.  This is advantageous in that a digital image can be recorded and saved for later printing or viewing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the image pickup element converting the optical image information into electrical image information.
Regarding claim 2, Washisu further discloses:
the first motion sensor includes a first axis gyroscope capable of measuring angular velocity with respect to a first axis (angular velocity meter 96p detects rotational shake 92p and can be seen as a gyro in Fig. 1B where the rotational shake corresponds to a tilt direction around a tilt axis running through/perpendicular to Fig. 1B and which is orthogonal to the optical axis 91 corresponding to a rotational axis and is orthogonal to an panning axis running from the top to bottom of Fig. 1B that corresponds to a rotational shake 92y that indicates panning, par. 138, and Fig. 1A, 1B, and 2), and the step of generating a rotation signal includes generating a 
Regarding claim 3, Washisu further discloses:
second motion sensor includes a second axis accelerometer capable of measuring acceleration with respect to a second axis (detecting axis of the accelerometer 11p is indicated by arrow 11pa, par. 45 and Fig. 1B) and a third axis accelerometer capable of measuring acceleration with respect to a third axis (detecting axis of the accelerometer 11y is indicated by arrow 11ya, par. 45 and Fig. 1A), with the first axis, second axis, and third axis being orthogonal to each other (based on the described and seen visual relationships in Figs. 1A and 1B, where the tilt axis runs through/perpendicular to Fig. 1B, the tilt axis, axis 11pa, and axis 11ya are all orthogonal to each other), and the step of generating the translation signal includes generating a signal corresponding to acceleration of the camera unit (shake acceleration signal output from the accelerometer 11p is input to an amplifier 20p, par. 87), the method further comprising the step of integrating the acceleration with respect to the second axis and the acceleration with respect to the 
Regarding claim 10, Washisu further discloses:
the step of adjusting the position of the lens with respect to the image sensor further comprises adjusting the position of one or both of the lens and the image sensor (image stabilizing driver 98p start drives the image stabilizing mechanism 95 (correction lens 95a) according to the determined shake correction target value to perform the shake correction, and while the correction lens 95a is shifted relative to the optical axis 91 to correct image shakes, the present invention may also be applied to the case where the image pickup element 94 is shifted relative to the optical axis 91 to correct image shakes, par. 84, 121, 122, 125, 133, 159, 160, 161, 162, 244, and Fig. 1A and 1B).
Regarding claim 11, Washisu discloses:

a lens positioned in the camera unit and capable of obtaining optical image information corresponding to an image (correction lens 95a that light/image passes through along the optical axis 91, par. 8, 12, 14, 43, 44, 244, and Figs. 1A, 1B, 10A, and 10B);
an image sensor positioned in the camera unit and in optical communication with the lens (light/image passes through the correction lens 95a along the optical axis 91 to the image pickup element 94, par. 8, 12, 14, 43, 44, 244, and Figs. 1A, 1B, 10A, and 10B);
a first motion sensor positioned in the camera unit and capable of generating a signal related to rotational movement of the camera unit when the camera unit is rotated (shake angular velocity signal from the angular velocity meter 96p, of lens 90 attached to camera body 93, is input to an amplifier 12, respectively, par. 14, 17, 43, 44, 48-50, and Fig. 1B and 2);
a second motion sensor positioned in the camera unit and capable of generating a signal related to translational movement of the camera unit when the camera unit undergoes translational movement (shake angular velocity signal from the angular velocity meter 96p, of lens 90 attached to camera body 93, is input to an amplifier 12, respectively, par. 14, 17, 43, 44, 48-50, and Fig. 1B and 2); and

Washisu is silent with regards to the image sensor is capable of converting the optical image information into electrical image information.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a CMOS or CCD image sensor as an image pickup element that converts received optical image information into electrical image information.  This is advantageous in that a digital image can be recorded and saved for later printing or viewing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the image sensor is capable of converting the optical image information into electrical image information.
Regarding claim 12, see the rejection of claims 11, 2, and 3.
Regarding claim 15, see the rejection of claims 11 and 10.
Regarding claim 17, Washisu discloses:
A system for optically stabilizing an image obtained using a camera unit, comprising:
a programmed processor (CPU 97 Fig. 2, where Fig. 2 contains the block diagram illustrating a configuration of a circuit that processes signals of shift shakes detected by the accelerometers 11p and 11y and rotational shakes detected by the angular velocity meters 96p and 96y and the signals are mostly processed in the lens CPU 97, par. 46, further the CPU inherently is programmed to processor instructions);

use a lens to obtain optical image information corresponding to an image (correction lens 95a that light/image passes through along the optical axis 91, par. 8, 12, 14, 43, 44, 244, and Figs. 1A, 1B, 10A, and 10B);
provide the optical image information to an image sensor (light/image passes through the correction lens 95a along the optical axis 91 to the image pickup element 94, par. 8, 12, 14, 43, 44, 244, and Figs. 1A, 1B, 10A, and 10B);
generate a signal related to rotational movement of the camera unit using a first motion sensor capable of providing a signal related to rotation when the camera unit is rotated (shake angular velocity signal from the angular velocity meter 96p, of lens 90 attached to camera body 93, is input to an amplifier 12, respectively, par. 14, 17, 43, 44, 48-50, and Fig. 1B and 2);
generate a signal related to translational movement of the camera unit using a second motion sensor capable of providing a signal related to translation when the camera unit undergoes translational movement (shake angular velocity signal from the angular velocity meter 96p, of lens 90 attached to camera body 93, is input to an amplifier 12, respectively, par. 14, 17, 43, 44, 48-50, and Fig. 1B and 2);

apply the corrected translation signal as input to control an actuator capable of adjusting a relative position of the lens with respect to the image sensor based on rotation and translation experienced by the camera unit (shake acceleration signal after removal of the error component is input to an acceleration integrator 22p, acceleration integrator 22p performs a double integration on the shake acceleration 
Washisu is silent with regards to the image sensor converting the optical image information into electrical image information.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a CMOS or CCD image sensor as an image pickup element that converts received optical image information into electrical image information.  This is advantageous in that a digital image can be recorded and saved for later printing or viewing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the image sensor converting the optical image information into electrical image information.
Regarding claim 18, see the rejection of claims 17, 2, and 3.
Regarding claim 21, see the rejection of claims 17 and 10.

Claims 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washisu (U.S. Pub. No. 20100074605) in view of Keal (U.S. Pub. No. 20190220073).
Regarding claims 13 and 14, Washisu is silent with regards to first motion sensor and the second motion sensor are integrated in a single assembly and the first motion sensor and the second motion sensor are MEMS based motion sensors.  Keal discloses in par. 51 and 53 that MEMS based motion sensors, such as a gyroscope and accelerometer can be integrated into a signal chip, such as a single integrated circuit.  As can be seen in par. 60 this is advantageous in that the single package may be 
Regarding claims 19 and 20, see the rejection of claim 17 and claims 13 and 14.

Allowable Subject Matter
Claims 4-9, 16, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, no prior art could be located that teaches or fairly suggests generating the corrected translation signal comprises the further steps of: utilizing a motion sensor/lens vector signal to indicate a distance and direction between the second motion sensor and the lens to thereby determine a location of the lens with respect to the second motion sensor; generating a rotation correction signal by moving the motion sensor/lens vector signal by an amount corresponding to the rotation signal; utilizing the rotation correction signal in the step of modifying the translation signal to thereby generate the corrected translation signal, in combination with the rest of the limitations of the claim.
Claims 5-9 depend on claim 4 and therefore are objected to.

Regarding claim 22, no prior art could be located that teaches or fairly suggests a memory for storing a motion sensor/lens vector signal to indicate a distance and direction between the second motion sensor and the lens to thereby determine a location of the lens with respect to the second motion sensor, and further comprising a processor capable of generating a rotation correction signal by moving the motion sensor/lens vector signal by an amount corresponding to the rotation signal and utilizing the rotation correction signal to modify the translation signal to thereby generate the corrected translation signal, in combination with the rest of the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697